Title: From James Madison to Albert Gallatin, 5 September 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, Septr. 5th: 1808.

I have to request that you cause a Warrant to be issued in favor of Brown & Ives, for Three thousand dollars, payable out of the appropriations for Barbary purposes, they being the holders of the enclosed bill of Exchange, drawn by Tobias Lear, Consul General of the United States at Algiers, dated 2d. of April last.  The said Lear to be charged accordingly on the Books of the Treasury.  Messrs. Brown & Ives, request that the money should be remitted to them, in a draft on the office of Discount & Deposit at Boston.  I am &c.

James Madison.

